Exhibit 10.1




SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT


This SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT, dated to be effective as
of June 27, 2019 (this “Amendment”) is made among SUPER MICRO COMPUTER, INC., a
Delaware corporation (“SMCI”, together with any other party hereto as a
Borrower, individually, a “Borrower” and, collectively, the “Borrowers”), the
Lenders (as defined below) party to this Amendment, and BANK OF AMERICA, N.A., a
national banking association (“Bank of America”), as administrative agent for
the Lenders (in such capacity, “Agent”).


Background
A.    WHEREAS, Borrowers, Agent and the financial institutions party thereto
from time to time (the “Lenders”) have entered into that certain Loan and
Security Agreement, dated as of April 19, 2018, (as amended, restated, amended
and restated, modified or supplemented from time to time, the “Loan Agreement”).
All capitalized terms used and not otherwise defined in this Amendment are used
as defined in the Loan Agreement.
B.    WHEREAS, Agent and Lenders have agreed to amend certain terms of the Loan
Agreement subject to the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth and for other good and valuable
consideration, Borrowers, Agent and Lenders hereby agree as follows:
Agreement
1.Amendments to the Loan Agreement.


(a)New Definitions. The following new definitions are hereby added to Section
1.1 of the Loan Agreement in alphabetical order as follows:


“Delaware Divided LLC: means any Delaware LLC which has been formed upon     the
consummation of a Delaware LLC Division.”
“Delaware LLC: means any limited liability company organized or under the laws
of the State of Delaware.”
“Delaware LLC Division: means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.”
“Second Amendment Effectiveness Date: means June 27, 2019.”
(b)Amendment the Definition of “Applicable Margin” in Section 1.1 of the Loan
Agreement. The definition of “Applicable Margin” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:


“(i) at any time after the Second Amendment Effectiveness Date and prior to the
Conversion Date, the margin set forth below, as determined by the average daily
Global Availability for the last Fiscal Quarter:


1
117874825_8



--------------------------------------------------------------------------------




Level
Global Availability
(as % of Revolver Commitments)
U.S. Revolver
Loans
I
< 50%
2.25%
II
>50%
2.00%



(ii) upon and after the Conversion Date, as determined by the average daily
Global Availability for the last Fiscal Quarter:
Level


Global Availability
(as % of Revolver Commitments)
U.S. Revolver Loans
Dutch
Revolver Loans
I
<25%
2.00%
2.00%
II
>25% and < 50%
1.75%
1.75%
III
>50%
1.50%
1.50%



With respect to clause (ii) above, until the last day of the Fiscal Quarter
after the completion of the first full Fiscal Quarter after the Conversion Date,
margins shall be determined as if Level II were applicable.  Thereafter, with
respect to clause (ii) above, and after the Second Amendment Effectiveness Date
with respect to clause (i) above, the margins shall be subject to increase or
decrease by Agent on the first day of the calendar month following each Fiscal
Quarter end.  If Agent is unable to calculate average daily Global Availability
for a Fiscal Quarter due to Borrowers’ failure to deliver any Borrowing Base
Report when required hereunder, then, at the option of Agent or Required
Lenders, margins shall be determined as if Level I were applicable until the
first day of the calendar month following its receipt of such Borrowing Base
Report.”
(c)Amendment to the Definition of “Asset Disposition” in Section 1.1 of the Loan
Agreement. The definition of “Asset Disposition” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:


“Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including any disposition in connection
with a sale-leaseback transaction or synthetic lease and including any
disposition of property to a Delaware Divided LLC pursuant to a Delaware LLC
Division.”
(d)Amendment to the Definition of “Dutch Lenders” in Section 1.1 of the Loan
Agreement. The definition of “Dutch Lenders” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:


“Dutch Lenders: lenders hereafter party to this Agreement (including Agent in
its capacity as provider of Dutch Swingline Loans) as a “Dutch Lender” and any
Person who hereafter becomes a “Dutch Lender” pursuant to an Assignment,
including any Lending Office of the foregoing.”


2
117874825_8



--------------------------------------------------------------------------------




(e)Amendment to the Definition of “Revolver Termination Date” in Section 1.1 of
the Loan Agreement. The definition of “Revolver Termination Date” in Section 1.1
of the Loan Agreement is hereby amended and restated in its entirety to read as
follows:


“Revolver Termination Date: if the Conversion Date occurs, the date which is
five (5) years from the Conversion Date as set forth in the written notice from
Agent to Borrower Agent confirming that the Conversion Date has occurred and if
the Conversion Date does not occur, June 30, 2020.”
(f)Amendment to the Definition of “Unused Line Fee Rate” in Section 1.1 of the
Loan Agreement. The definition of “Unused Line Fee Rate” in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:


“Unused Line Fee Rate: a per annum rate equal to 0.25%.”
(g)Amendment to Section 5.7 of the Loan Agreement. Section 5.7 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:


“5.7 Dominion Account. Prior to the Conversion Date, to the extent there are
outstanding Revolver Loans, the ledger balance in the main Dominion Account of
each Borrower as of the end of a Business Day shall be applied to the applicable
Obligations at the beginning of the next Business Day.  Upon and after the
Conversion Date, the ledger balance in the main Dominion Account of each
Borrower as of the end of a Business Day shall be applied to the applicable
Obligations at the beginning of the next Business Day, during any Trigger
Period.  Whether before or after the Conversion Date, any resulting credit
balance shall not accrue interest in favor of Borrowers and shall be made
available to the applicable Borrowers as long as no Default or Event of Default
exists.”
(h)Amendment to Section 10.1.1(b) of the Loan Agreement. Section 10.1.1(b) of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:


“(b) Reimburse Agent for all its charges, costs and expenses in connection with
(i) examinations of Obligors’ books and records or any other financial or
Collateral matters as it deems appropriate, (x) up to one time per Loan Year and
(y) during a Loan Year in which a Due Diligence Trigger Period exists or
existed, up to two times per Loan Year; and (ii) (x) up to one appraisal of
Inventory per Loan Year and (y) during a Loan Year in which a Due Diligence
Trigger Period exists or existed, up to two appraisals of Inventory per Loan
Year; provided, that if an examination or appraisal is initiated during a
Default or Event of Default, all charges, costs and expenses relating thereto
shall be reimbursed by Borrowers without regard to such limits. Borrowers shall
pay Agent’s then standard charges for examination activities, including charges
for its internal examination and appraisal groups, as well as the charges of any
third party used for such purposes. No Dutch Borrowing Base or U.S. Borrowing
Base calculation shall include Collateral acquired in a Permitted Acquisition or
otherwise outside the Ordinary Course of Business until completion of applicable
field examinations and appraisals (which shall not be included in the limits
provided above) satisfactory to Agent.”


3
117874825_8



--------------------------------------------------------------------------------




For the avoidance of doubt, Section 10.1.1 shall otherwise remain in full force
and effect.
(i)Amendment to Section 10.1.2(a) of the Loan Agreement. Section 10.1.2(a) of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:


“(a) as soon as available, and in any event by no later than (i) December 31,
2019 with respect to the Fiscal Year ending June 30, 2018, (ii) March 31, 2020
with respect to the Fiscal Year ending June 30, 2019, and (iii) within 90 days
after the close of each other Fiscal Year, balance sheets as of the end of such
Fiscal Year and the related statements of income, cash flow and shareholders
equity for such Fiscal Year, on consolidated and consolidating bases for
Borrowers and Subsidiaries, which consolidated statements shall be audited
(without qualification) by a firm of independent certified public accountants of
recognized standing selected by Borrowers and acceptable to Agent, and shall set
forth in comparative form corresponding figures for the preceding Fiscal Year
and other information acceptable to Agent; provided, that with respect to
clauses (a)(i) and (ii) above, in the event the Borrowers elect to make a “super
filing” with respect to the Fiscal Years ending June 30, 2018 and June 30, 2019
in a combined annual report with the Securities and Exchange Commission by
giving written notice of such election to Agent by no later than December 15,
2019, Borrowers are to deliver such “super filing” and the financial statements
for the Fiscal Years ending June 30, 2018 and June 30, 2019 by no later than
March 31, 2020;”
For the avoidance of doubt, Section 10.1.2 shall otherwise remain in full force
and effect.
(j)Amendment to Section 10.1.9 of the Loan Agreement. Section 10.1.9 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:


“10.1.9 Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Subsidiary (including, without limitation, upon the formation of any Subsidiary
that is a Delaware Divided LLC) and, if such Person is not a Foreign Subsidiary,
cause it to guaranty the Obligations in a manner satisfactory to Agent, and to
execute and deliver such documents, instruments and agreements and to take such
other actions as Agent shall require to evidence and perfect a Lien in favor of
Agent on all assets of such Person, including delivery of such legal opinions,
in form and substance satisfactory to Agent, as it shall deem appropriate.”
(k)Amendment to Section 10.2.9 of the Loan Agreement. Section 10.2.9 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:


“10.2.9 Fundamental Changes. Change its name or conduct business under any
fictitious name; change its tax, charter or other organizational identification
number; change its form or state of organization; liquidate, wind up its affairs
or dissolve itself; or merge, combine or consolidate with any Person (including,
in each case, pursuant to a Delaware LLC Division), whether in a single
transaction or in a series of related transactions, except for (a) mergers or
consolidations of a wholly-owned Subsidiary with another wholly-owned Subsidiary
or into a Borrower; or (b) Permitted Acquisitions.”


4
117874825_8



--------------------------------------------------------------------------------




(l)Amendment to Section 14.1.1(c)(iii) of the Loan Agreement. Section
14.1.1(c)(iii) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:


“(iii) extend the Revolver Termination Date applicable to such Lender’s
Obligations (including its extension upon the occurrence of the Conversion Date
as set forth in the definition of Revolver Termination Date);”
2.Amendment Fee. U.S. Borrower shall pay to Agent (for the Pro Rata benefit of
the Lenders) a fee equal to 0.10% of the Revolver Commitments (the “Amendment
Fee”), which fee shall be fully earned, due and payable upon the execution
hereof by the Lenders and Agent.


3.Representations and Warranties. In order to induce Agent and each Lender to
enter into this Amendment, each Borrower represents and warrants to Agent and
each Lender that the following statements are true, correct and complete on and
as of the date hereof:


(a)Representations and Warranties. The execution, delivery and performance of
this Amendment has been duly authorized and this Amendment constitutes the
legal, valid and binding obligation of each Borrower enforceable in accordance
with its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally. Each Borrower hereby represents and warrants to Agent and each Lender
as of the date hereof no Default or Event of Default shall have occurred and be
continuing.


(b)Incorporation of Representations and Warranties from Loan Agreement. After
giving effect to this Amendment, the representations and warranties contained in
Section 9 of the Loan Agreement are true, correct and complete in all material
respects on and as of the date hereof to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.


4.Effectiveness. This Amendment (and the consents and waivers set forth herein)
shall become effective, as of the date first set forth above upon receipt by the
Agent of the Amendment Fee and executed counterparts of this Amendment from the
Borrowers and each of the Lenders.


5.Binding Effect; Ratification


(a)Upon the effectiveness of this Amendment and thereafter this Amendment shall
be binding on the Agent, Borrowers and Lenders and their respective successors
and assigns.


(b)On and after the execution and delivery hereof, this Amendment shall be a
part of the Loan Agreement and each reference in the Loan Agreement to “this
Loan Agreement” or “hereof”, “hereunder” or words of like import, and each
reference in any other Loan Document to the Loan Agreement shall mean and be a
reference to such Loan Agreement as amended hereby.


(c)Except as expressly amended hereby, the Loan Agreement shall remain in full
force and effect and is hereby ratified and confirmed by the parties hereto.




5
117874825_8



--------------------------------------------------------------------------------




6.Miscellaneous.


(a)THIS AMENDMENT SHALL BE SUBJECT TO SECTIONS 14.15, 14.16 AND 14.17 OF THE
LOAN AGREEMENT, WHICH ARE INCORPORATED HEREIN BY REFERENCE.


(b)Borrowers agree to pay on demand all reasonable and documented out of pocket
costs and expenses incurred by Agent in connection with the preparation,
negotiation and execution of this Amendment and the other Loan Documents
executed pursuant hereto.


(c)Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment.


(d)This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same agreement.


7.Release.


(a)In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Borrower, on behalf of itself and its successors,
assigns and other legal representatives (each Borrower and all such other
persons being hereinafter referred to collectively as “Releasors” and
individually as a “Releasor”), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and each Lender, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent and each Lender
and all such other persons being hereinafter referred to collectively as
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Releasors may now or hereafter own, hold, have or claim to
have against Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, for or on account of, or in
relation to, or in any way in connection with any of the Loan Agreement or any
of the other Loan Documents or transactions thereunder or related thereto.


(b)It is the intention of Borrowers that this Amendment and the release set
forth above shall constitute a full and final accord and satisfaction of all
Claims that may have or hereafter be deemed to have against Releasees as set
forth herein. In furtherance of this intention, each Borrower, on behalf of
itself and each other Releasor, expressly waives any statutory or common law
provision that would otherwise prevent the release set forth above from
extending to Claims that are not currently known or suspected to exist in any
Releasor’s favor at the time of executing this Amendment and which, if known by
Releasors, might have materially affected the agreement as provided for
hereunder. Each Borrower, on behalf of itself and each other Releasor,
acknowledges that it is familiar with Section 1542 of California Civil Code:




6
117874825_8



--------------------------------------------------------------------------------




A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
(c)Each Borrower, on behalf of itself and each other Releasor, waives and
releases any rights or benefits that it may have under Section 1542 to the full
extent that it may lawfully waive such rights and benefits, and each Borrower,
on behalf of itself and each other Releasor, acknowledges that it understands
the significance and consequences of the waiver of the provisions of Section
1542 and that it has been advised by its attorney as to the significance and
consequences of this waiver.


(d)Each Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.


(e)Each Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.




[Signature Page Follows]
 


7
117874825_8



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.


BORROWER:


SUPER MICRO COMPUTER, INC.,
a Delaware corporation




By: /s/ KEVIN BAUER            
Name: Kevin Bauer
Title: CFO




SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
(SMCI)
SIGNATURE PAGE









--------------------------------------------------------------------------------






AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Agent and Lender




By: /s/ CARLOS GIL                
Name: Carlos Gil
Title: Senior Vice President


    


FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
(SMCI)
SIGNATURE PAGE



--------------------------------------------------------------------------------






ING CAPITAL LLC,
as Lender




By: /s/ JEAN GRASSO                    
Name: Jean Grasso                
Title: Managing Director




By: /s/ JEFFREY CHU                    
Name: Jeffrey Chu                
Title: Vice President                




FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
(SMCI)
SIGNATURE PAGE





--------------------------------------------------------------------------------






EAST WEST BANK,
as Lender




By: /s/ NIMA RASSOULI            
Name: Nima Rassouli                
Title: Vice President                




SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
(SMCI)
SIGNATURE PAGE









--------------------------------------------------------------------------------





FIFTH THIRD BANK,
as Lender




By: /s/ PATRICK LINGROSSO                
Name: Patrick Lingrosso                
Title: Vice President                    




SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
(SMCI)
SIGNATURE PAGE









--------------------------------------------------------------------------------






CTBC BANK CORP. (USA),
as Lender


By: /s/ MICHAEL LEE                
Name: Michael Lee                
Title: FVP        




FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
(SMCI)
SIGNATURE PAGE



